PER CURIAM
In this workers’ compensation case, the Board determined that petitioners were noncomplying employers and upheld SAIF’s acceptance of claimant’s head and back injury on behalf of petitioners. The Board did not have the benefit of the Supreme Court’s opinion in S-W Floor Cover Shop v. Natl. Council on Comp. Ins., 318 Or 614, 872 P2d 1 (1994), when it issued its order.
SAIF concedes that the Board applied the wrong legal standard and that the case must be remanded to the Board to determine whether petitioners were noncomplying employers with respect to claimant. We accept that concession.
Reversed and remanded for reconsideration.